Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or suggest inter alia a wafer and or a backplane connector comprising a plurality of wafers as being recited in the independent claims of the instant application. The closest prior art is to CN109546384A which disclose a similar type of backplane connector with a plurality of wafers. However, CN109546384A lacks to disclose or suggest at least the limitations of wherein each wafer comprising: a plurality of conductive terminals, the conductive terminals comprising differential signal terminals, a first ground terminal and a second ground terminal, the differential signal terminals being located between the first ground terminal and the second ground terminal; each conductive terminal comprising a contact portion and a connection portion; and an insulating frame, at least parts of the connection portions of the conductive terminals being fixed to the insulating frame, the contact portions of the conductive terminals extending beyond the insulating frame; wherein the connection portions of the differential signal terminals, the connection portion of the first ground terminal and the connection portion of the second ground terminal are located in a first plane; and wherein the first ground terminal comprises a first torsion portion connecting the connection portion of the first ground terminal and the contact portion of the first ground terminal; the second ground terminal comprises a second torsion portion connecting the connection portion of the second ground terminal and the contact portion of the second ground terminal; the contact portions of the differential signal terminals are located between the contact portion of the first ground terminal and the contact portion of the second ground terminal; and the contact portion of the first ground terminal and the contact portion of the second ground terminal are both perpendicular to the first plane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831